Howe, J.
In this case the defendant was prosecuted for larceny, found guilty by the jury “ of trespass,” and sentenced “ to pay a flue of twenty-five dollars and costs, or twenty-five days in the common jail of the parish,” and has .appealed. By article 74 of the Constitution, this court has jurisdiction of criminal cases on questions of law only, whenever the punishment of death or imprisonment at hard labor, or a fine exceeding three hundred dollars, is actually imposed.
The court having no jurisdiction, it is ordered and adjudged that the appeal be dismissed with costs.